 Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 1 of 22




               Plaintiffs’ Exhibit 16
        to Plaintiffs’ Notice of Supplemental Authority

Center for Biological Diversity v. Zinke, No. 1:17-cv-02504-RCL
        Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 2 of 22
                United States Department of the Interior
                                FISH AND WILDLIFE SERVICE
                                        International Affairs
                                   5275 Leesburg Pike, MS: IA
                                  Falls Church, VA 22041-3803



                                                                                        June 8,2018

In Reply Refer To:
FWSIAIAIDMAlPRT-C7547JC


Enhancement Finding
Applicant: Kerns.,. Waibel (PRT-75473C)


Kerrigan.   Wabel submitted an application on February 2, 2018, for the importation of one male
African lion (Panthera leo melanochaila) from Lusaka, Zambia for the purpose of enhancing the
propagation and survival oflhe species in the wild. After evaluating the available infonnation
submitted with the application, information provided by the government of Zambia, other
infonnation available to the Service, and comments received from interested parties, the U.S. Fish
& Wildlife Service (Service) has determined that the importation of the sportwhunted trophy taken
July 14, 2017, from this wild lion (P. I. melanochaita) population within Zambia meets the
enhancement criteria under 50 CFR 17.32.


Governance of the Lion in the United States:

On October 29, 2014, the Service published in the Federal Register a finding that listing the African
lion subspecies (Panthera leo leo) as a threatened species under the Endangered Species Act (Act or
ESA) was warranted and proposed a rule under Section 4(d) of the Act to provide conservation
measures for the African lion. (79 Fed. Reg. 64472.) On December 23, 2015, after fully
considering the comments from the public and the peer reviewers on the proposed rule, the Service
published in the Federal Register the final rule in which the taxonomic classification of the Asiatic
lion (previously classified as P. I. persica and listed as an endangered species under the Act) was
changed to P. I. leo (Asia and western, central and northern Africa) and listed as an endangered
species, and the P. I. meJanocliaila (southern and eastern Africa) subspecies was listed as a
threatened species with a rule under Section 4(d) of the Act, which is set forth at 50 CFR 17.40(r).
80 Fed. Reg. 79999. The effective date of this listing was January 22,2016. Therefore, as of
January 22, 2016, the lion subspecies Panthera Jeo melanochaita, whose range includes Zambia, is
listed as threatened under the Act and is regulated under an ESA Section 4(d) special rule [50 CFR
17.40(r)].

Section 9 of the Act and our implementing regulations at 50 CFR 17.21 and 50 CFR 17.31 set forth
a series of general prohibitions that apply to all endangered and threatened wildlife, respectively,
                                            Page 1 of21



                                                                                   Plfs.' Exhibit 16
      Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 3 of 22



except where a 4(d) rule applies to threatened wildlife, in which case the 4(d) rule contains all the
applicable prohibitions and ex.ceptions. Under the 4(d) rule for P. I. melanochaita, all of the
prohibitions under 50 CFR 17.31 apply to P. I. melanochaita specimens. These prohibitions, at 50
CFR 17.21 and 17.3 1, in part, make it illegal for any person subject to the jurisdiction of the United
States to "take" (includes harass, hann, pursue, hunt, shoot, wound, kill, trap, capture, or to attempt
any of these) within the United States or upon the high seas; import or export; deliver, receive,
carry, transport, or ship in interstate or foreign commerce, by any means whatsoever, in the course
of commercial activity; or sell or offer for sale in interstate or foreign commerce any lion
specimens. It also is illegal to possess, sell. deliver, carry, transport, or ship any such wildlife that
has been taken in violation of the Act. Permits may be issued to carry out otherwise prohibited
activities involving endangered and threatened wildlife species under certain circumstances.
Regulations governing permits for endangered species, such as P. I. leo, are codified at 50 CFR
17.22. Regulations governing permits for threatened species, such as P. 1. mclanoclJaita, are
codified at 50 CFR 17.32.

In sum, under paragraph 17.4O(r}(1), all the prohibitions and ex.ceptions under SO eFR 17.31 and 50
CFR 17.32 apply to P. I. melanoehaita. Accordingly, the Service may authorize the import of a
sport-hunted lion trophy from Zambia, but only if it first makes a finding that pennitting import of a
trophy would enhance the survival of the species in the wild.

As we explained when finali zing the 4(d) rule for P. I. melanochajta, any person wishing to
conduct an otherwise prohibited activity, including all imports of P. I, melanochaita specimens,
must first obtain a permit under 50 CFR 17.32. As with all pemtit applications submitted under 50
eFR 17.32, the individual requesting authorization to import a sport-hunted trophy of P. I.
me/anoehaita bears the burden of providing information in their application showing that the
activity meets the requirements for issuance criteria under 50 CFR 17.32. In some cases, such as
for import of sport-hunted trophies, it is not always possible for the applicant to provide all of the
necessary infonnation needed by the Service to make a positive determination under the Act to
authorize the activity. [n such cases, the Service may consult with the range country and other
interested parties to the extent practicable to obtain necessary information. The Service will make
the required findings on sport-hunted trophy imports of P. I. mclanochaita on an individual
application basis, however infol111otion obtained for the country as a whole will continue to be
considered as it contains information pertinent to the Service's evaluation. Any new infonnation
obtained or submitted to the Service will be evaluated and considered in all future findings for
sport-hunted trophies of P. I. mehmochaita taken in Zambia.

General considerations:

As we also explained when finalizing the 4(d) rule, our threatened species permitting regulations
at 50 CFR 17.32 provide issuance criteria for threatened species penn its [(50 CFR 17.32(a)(2)],
but do not specifY what would constitute the enhancement of propagation or survival with regard
to authorizing the import of parts or products of P. I. meJanociJaj/a. including sport-hunted
lIophies. Therefore, when making a detennination of whether an otherwise prohibited activity
enhances the propagation or survival of P. I. me/anoel/aila, the Service examines the overall
conservation and management of the subspecies in the country where the specimen originated and
whether that management of the subspecies addresses the threats to the subspecies (i.c., that it is
based on sound scientific principles and that the management program is actively addressing the
current and longer tenn threats to the subspecies). In this review, we evaluate whether the import

                                              Page 2 of21
                                                                                     Plfs.' Exhibit 16
         Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 4 of 22
of a sport-hunted lion trophy taken in Zambia contributes to the overall conservation of the species
by considering whether the biological, social, and economic aspects of a program from which the
specimen was obtained provide a net benefit to the subspecies and its ecosystem.

The Service has evaluated Mr. Waibel's application involving a P. I. melanochaita sport-hunted
trophy taken in Mumba West GMA, in the context of enhancement of propagation or sUlVival in
accordance with our threatened species permitting regulations at 50 CFR 17.32 and issuance
criteria for threatened species pennits [(50 CFR 17.32(a)(2}]. These include, in addition to the
general permitting criteria in 50 CFR 13.2I(b):

   (i) Whether the purpose for which the permit is required is adequate to justify removing from
   the wild or otherwise changing the status of the wildlife sought to be covered by the permit;

   (ii) The probable direct and indirect effect that issuing the pennit would have on the wild
   populations of the wildlife sought to be covered by the permit;

   (iii) Whether the permit, if issued, would in any way, direclly or indirectly, conflict with any
   known program intended to enhance the survival probabilities of the population from which the
   wildlife sought to be covered by the pennit was or would be removed;

    (iv) Whether the purpose for which the pennit is required would be likely to reduce the threat
  . of extinction facing the species of wildlife sought to bc.covered by the permit;

    (v) The opinions or views of scientists or other persons or organizations having expertise
    concerning the wildlife OT other matters germane to the application; and

    (vi) Whether the expertise, facilities, or other resources available to the applicant appear
    adequate to successfully accomplish the objectives stated in the application.

In addition to these factors, particularly in relation to sport hunting, we find the IUCN Species
Survival Commission (SSC) Guiding Principles on Trophy Hunting as a Toolfor Creating
Conservation Incentives. Ver. 1.0 (IUCN SSC 2012), to provide useful principles, which,
considered in conjunction with our threatened species issuance criteria, will aid the Service when
making this enhancement finding for the importation of a sport-hunted trophy of P. I. melanochaita
from Lusaka, Zambia. This document sets out guidance from experts in the field on the use of
trophy hunting as a tool fOT "creating incentives fOT the conservation of species and their habitats
and for the equitable sharing of the benefits of use of natural resources" (lUCN SSC 2012, p. 2)
and recognizes that recreational hunting, particularly trophy hunting, can contribute to biodiversity
conservation and more specifically, the conselVation of the hunted species.

The SSC document lays out five guiding principles that, considered in conjunction with our
threatened species issuance criteria, will aid the Service in making this enhancement finding for
importation of a sport-hunted trophy of P. I. melanochaita:

    (a) Biological sltstainability: The hunting program cannot contribute to the long-term decline
    of the hunted species. It should not alter natural selection and ecological function of the hunted
    species or any other species that share the habitat. The program should not inadvertently
    facilitate poaching or illegal trade in wildlife by acting as a cover for such illegal activities.

                                              Page 3 of21



                                                                                      Plfs.' Exhibit 16
      Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 5 of 22



   The hunting program should also not manipulate the ecosystem or its component elements in a
   way that alters the native biodiversity.

   (b) Net COllse"lQtiotl Benefit: The biologically sustainable hunling program should be based on
   laws. regulations, and scientifically based quotas, established with local input, that are
   transparent and periodically reviewed. The program should produce income. employment. and
   other benefits to create incentives for reducing the pressure on the target species. The program
   should create benefits for local residents to co~exist with the target species and other species. It
   is also imperative that the program is part of n legally recognized governance system that
   supports conservation.

   (c) Socio-Economic~Cftltftral Benefit: A well-managed hunting program can serve as a
   conservation tool when it respects the local cultural values and practices. It should be accepted
   by most membe~ of the community, involving and benefiting local residents in an equitable
   manner. The program should also adopt business practices that promote long-tenn economic
   sustainability.

   (d) Adaptive Management: Planning. MonUorilJg. and Reporting: Hunting can enhance the
   species when it is based on appropriate resource assessments and monitoring (e.g .. population
   counts, trend data), upon which specific science-based quotas and hunting programs can be
   established. Resource assessments should be objective, well documented, and use the best
   science available. Adaptive management of quotas and programs based on the results of
   rcsowce assessments and monitoring is essential. The program should monitor hunting
   activities to ensure that quotas and sex/age restrictions ofhmvested animals are met. The
   program should also generate reliable documentation of its biological sustainability and
   conservation benefits.

   (e) Accountable and Effective Governance: A biologically sustainable trophy-hunting program
   should be subject to a governance structure that clearly allocates management responsibilities.
   The program should account for revenues in a transparent manner and distribute net revenues
   to conservation and community beneficiaries according to properly agreed decisions. All
   necessary steps to eliminate col11lption should be taken and to ensure compliance with all
   relevant national and international requirements and regulations by relevant bodies such as
   administrators, regulators and hunte~ .

This approach to enhancement findings for the importation of a sport-hunted trophy of P. I.
mclanochaila is consistent with the purpose and intent of the Act. As such, before the Service will
authorize the importation of a sport-hunted trophy. we must determine that the trophy-hunting
program is managed to ensure the long-term survival of the species. As part oflhis evaluation, we
recognize that in many parts of the world, wildlife exists outside of protected areas and must share
the same habitat and compete with humans living in these areas for space and resources. As
identified in the IUCN sse  Guiding Principle on Trophy Hunling as a Tool for Creating
Conservation Incentive, if communities that share these resources with wildlife do not perceive any
benefits from the presence of wildlife, they may be less willing to tolerate the wildlife. However,
under certain circumstances, trophy hunting can address this problem by making wildlife more
valuable 10 the local communities. thus encouraging community support for managing and
conserving the hunted species, 8S well as other species.


                                             Page 4 of21
                                                                                   Plfs.' Exhibit 16
         Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 6 of 22
In evaluating whether the importation of Mr. Waibel's trophy of P. J. melanochaita would be
authorized pursuant to 50 CFR 17.32, in accordance with our threatened species issuance criteria,
we examined how Zambia's's management program for lions addresses the three main threats that
have led to the decline of the subspecies: babitat loss, loss of prey base, and human-lion conflict.
When examining a management program and whether this trophy taken as part of that program
meets the issuance criteria, we study a number of factors. Some of the factors we considered
include whether the program is based on sound scientific infonnation and identifies mechanisms
that would arrest the loss ofbabitat or increase available habitat (i.e., by establishing protected
areas and ensuring adequate protection from human encroachment). We considered whether the
management program actively addresses the loss of the lion's prey base by addressing poaching or
unsustainable offtake within the country. Several components of a management plan from which
trophy imports could meet the issuance criteria would be whether there are government incentives
in place that encourage habitat protection by private landowners IlDd communities, IlDd incentives
provided to local communities to reduce the incursion of livestock into protected areas or to
actively manage livestock to reduce conflicts with lions. We examined if the hunting component
of the management program supports all of these efforts by looking at whether hunting
concessions/tracts are managed to ensure the long-tenn survival of the lion, its prey base, and
habitat. Hunting, if properly conducted and well managed, can generate significant economic
benefits that may contribute to the conservation of lions. In looking at whether we are able to
authorize the import of a trophy under the issuance criteria at 50 CFR I 7.32(a)(2), we examined if
the trophy hunting provides financial assistance to the wildlife department to carry out elements of
the management program, and if there is a compensation scheme or other incentives to benefit
local communities that may be impacted by lion predation. We also considered how the U.S.
hunter's, in this case, Mr. Waibel's, participation in the hunting program contributes to the overall
management of lions within the country.

The management program in Zambia for P. I. melanochaita is expected to address, but is not
limited to, evaluating population levels and trends; the biological needs of the species; quotas;
management practices; legal protection; local community involvement; and use of hunting fees for
conservation. In evaluating these factors, we work c10sely with the range countries and interested
parties to obtain the infonnation. By allowing entry into the United States of P. I.
melanochaita trophies from range countries that have science-based management programs, we
anticipate that other range countries would be encouraged to adopt and financially support the
sustainable management of lions that benefits both the species and local communities. In addition
to addressing the biological needs of the subspecies, a scientifically based management program
will provide economic incentives for local communities to protect and expand P. I.
melanocltaita habitat.

Basis for Finding:

On February 2, 2016, the Service sent a letter to Zambia's Wildlife Authority with a list of
questions that would aid the Service in evaluating the overall conservation and management of the
subspecies, P. I. meianochaita, in Zambia and whether that management addressed the three main
threats that have been identified as the reason for the decline of the species: habitat loss, loss of prey
base, and human-lion conflict. Additionally, in the letter the Service referenced the IUCN Species
Stln1ivai CommissiolJ (SSC) GuidilJg Principles on Trophv Hunting as a Tool (Or Creating
ConsenJalion Incentives, Ver. 1.0 (lUCN sse 2012). as it provides useful principles. which when


                                              Page 5 anI



                                                                                       Plfs.' Exhibit 16
      Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 7 of 22



considered in conjunction with the Servicc's permit issuance criteria, would aid when making the
required enhancement findings for permitting importation of sport-hunted lion trophies.

In response to our February 2,2016, letter, Zambia's Department of National Parks and Wildlife
(DNPA), herein referred to as DNPW (DNPW 2016), provided a binder of documentation
describing Zambia's li on population and management plans. In addition, the Service met with
representatives of Zambia' s DNPW during the 11h Meeting of the Conference of the Parties to the
Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) in
Johannesburg in late September 2016. The DNPW binder documents, dated May 5, 2017, along
with the Service's final rule on the lion listing under the Act, relevant infonnation obtained
separately through open sources such as JUCN documents, relevant infonnation from DNPW,
comments received from interested parties, and Mr. Waibel's application were the basis of this
finding.

Governance of Lions in Zambia:

The responsibility for implementing wildlife conservation laws in Zambia dates back to the 1930s
or 1940s with the establishment of the Department of Tsetse, Fisheries, and Wildlife. In the late
1950s, this agency became the Department of Game and Fisheries and operated under thls
designation until the mid- I 970s, when it became the Department of National Parks Wildlife Service
(DNPWS) who was responsible for the protected area network. In 1999, the Government of
Zambia transfonned this agency into Zambia's Wildlife Authority (ZAWA), creating a semi-
autonomous agency responsible for the management and protection of this network, with statutory
powers derived through the Zambia Wildlife Act No. 12 of 1998. However, this agency, due partly
to its semi-autonomy, had a low funding capability, relying primarily on revenue from tourism,
which also included sport hunting. Between 1999 and 2005, ZAWA struggled with their law
enforcement capabilities due to inadequate resources. The costs associated with transforming
DNPWS to ZAWA continued to affect the financial and staff aHocations for law enforcement
activities. Large sums of money that could have been utilized by law enforcement were apparently
channeled into tasks involved in the transfonnation process.

Since 2005, in partnership with the Zambia Lion Project (ZLP), ZA WA (now DNPW) established a
voluntary program to assess and nge lions taken as trophies (DNPW 2016). From 2006 through
2012, DNA samples were taken from teeth of both live and trophy lions in order to estimate the age
oftions taken as trophies (DNPW 2016). The results from these past sampling efforts helped
demonstrate the performance of the hunting sector during this time. It has also provided a baseline
for comparing future performance.

By 201 0, Zambia developed a ten-year Conservation Strategy and Action Plan for the African lion.
Since the approval of this strategy, research has begun and management actions have been taken to
address local community benefits, human-lion conflict, land use planning and zoning, trade, and
monitoring (DNPW 2016). Some of the lion-related studies that were initiated are the Zambia
Carnivore Programme (ZCP), Kafue Lion Project, and Zambia Lion Project (ZLP) (DNPW, 21 06).
The development of this strategy also led to the employment of 12 ecologists, with three committed
to spending 70% of their work time on lion-related issues (DNPW 2016).

In 2015, ZAWA was disbanded and reincoq>Orated as a government department, the Department of
National Parks and Wildlife (DNPW). In addition, the Zambia Wildlife Act No. 12 of 1998 was

                                           Page 6 of21
                                                                                Plfs.' Exhibit 16
         Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 8 of 22
repealed. However, the Wildlife Act No. 14 of2015 (Wildlife Act) is still the principle legislation
guiding the management of wildlife in Zambia through a system implemented and enforced by
DNPW with assistance from stakeholders (DNPW 2016).

The Wildlife Act is administered by DNPW under the Ministry of Tourism. DNPW is headed by a
Director, with assistant directors who command 4 elements of the department: Principal Warden·
Operations Wildlife Law Enforcement Unit, Principal Warden·Conservation Unit, Principal
Engineer Infrastructure Development Unit, and Principal Natural Resource Management Officer
Community.based Natural Resource Management Unit Tire Wildlife Law Enforcement Unit is
comprised of 1,250 Wildlife Police Officers who are responsible for investigating and enforcing
wildlife crimes within 236,376 Ion:!: of wildlife area (average 189 km:!: per officer). The Zambian
government has also committed to adding an additional 850 officers by 2018 (600 new officers
were reportedly added in 2016). The Wildlife Consen'alion Unit is responsible for mitigating
human-wildlife conflict, facilitating wildlife officer trainings, regulating private wildlife estate
operations, managing ecosystems, manshring landscape conservation of certain species, and both
developing and implementing park regulations. The bifraSll1lcture Development Unit is responsible
for construction and maintenance of infrastructures and machinery within protected areas. TIre
Community-based Natural Resource Management Unit is responsible for co-managing Game
Management Areas (GMAs) with local communities. Duties include providing technical support to
Community Resource Boards regarding the management of human-natural resources in GMAs and
open areas. This unit facilitates the election of the Community Resources Board members and the
election of Village Action Groups. Responsibilities also include monitoring the use of funds
disbursed to Community Resources Boards and training village scouts and Community Resources
Board members.

The lion is a protected species under the Wildlife Act. It is a criminal offense to hunt, kill, capture,
or possess a lion without a license. The lion is also protected under private wildlife estate
legislation and statutory instruments implemented with the (now repealed) Wildlife Act of 1998 and
carried over to the Wildlife Act. Additionally, in 2016, four new statutory regulations were
reportedly enacted to address various aspects of lion management to complement the operation of
the new Wildlife Act. They included the Zambia wildlife regulations for granting of hunting
concessions, lion sport hunting, keeping of big cats in captivity, and conducting ecological or
research wildlife assessments (DNPW 2016).

In addition to Zambia's domestic laws, it is also a Party CITES. The lion is listed in Appendix II of
the Convention. As an Appendix-Il species, certain criteria must be met before such species can be
exported, including findings from the exporting country's CITES Management Authority that the
specimen was legally acquired and the country's Scientific Authority that the export will not be
detrimental to the survival of the species in the wild. In their reply to our inquiry, Zambia provided
a copy of their May 5, 2016, non-detriment finding for lions. This finding states that U(t)be CITES
Scientific authority of Zambia has considered the population of lion in Zambia; the quota-setting
system and current precautionary quota of only 24 lions; the newly implemented age-based harvest
policy; the limited offiake; the adaptive management oflion; and the substantial revenues generated
for DNPW operations, anti-poaching, and community development." They further explain that their
positive finding was based on three pillars that include a uprecautionary" quota, age-based
harvesting. and community benefits.



                                              Page 7 of21



                                                                                      Plfs.' Exhibit 16
      Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 9 of 22




Current Lion Status in Zambiq

Lion Range:

According to DNPW. the lion range in Zambia covers about 63 % of Zambia's protected areas ,
which is about 145,000 km2(DNPW 2016). Histori cally,lions occurred in the West Lunga
complex., although, recently, populations have not been found in this complex (DNPW 2016). The
majority of lions are found in three main clusters throughout Kafue, Luangwa, and the Lower
Zambezi region. Luangwa and lower Zambezi are connected through GMAs. Smaller populations
ofJions are also present in Liuwa Plains, Sioma Ngwezi , Nsumbus, and the Lavushi Manda
National Parks. In addition, Kazungula and Siavonga open areas have lion populations that roam
between Zambia and other countries (DNPW 2016).

The 2016 lUCN Red List Assessment stated that lions are now extinct in 15 countries in Africa
(including Western Sahara, which is technically a di sputed territory), are possibly extinct in Mother
seven countries, and now occur in only 24 countries (Macdonald 2016). The latest IUCN estimates
suggest a population of23 ,000 - 39,000 lions throughout their current range on the African
continent (IUCN 2016») representing a decline of ae least 43% between 1993 and 20}4. Lions are
now considered to have been extirpated from at least 92% of their historic range (Macdonald 2016).
Therefore) in assessing the population of lions in Zambia, we must also consider the significance of
the diminishing total population of lions remaining in the wild. This is in part because the southern
and eastern African lion populations include Zambia (DNPW 2016). DNPW presented a study
conducted by the Zambia Lion project (ZLP) in which DNA analysis of Zambian lions was
undertaken during 2004 - 2012. lhe study concluded that southern African and eastern African
lions were integrated among the Zambian lions. The study also determined that the genetic
diversity of Zambian lions is much greater than comparable areas in southern and eastern Africa.

Popillation Status:

Data provided by Macdonald (2016) indicate that Zambia contains approximately 1,200 free-
ranging lions in M estimated range of 135,000 km 2(approximately 10,000 km 2 less range than
identified by the Zambian government). DNPW explains that previous lion estimates were
determined, in large part, through expert opinion (DNPW 2016). They also confirm that no
intensive research has been conducted in the corridor area, consisting of West Petauke, Chisomo
and Luano GMAs, and surrounding Open Areas (DNPW 2016).

In addition to the population status detennined by Macdonald (2016), the Zambian Carnivore
Programme (ZCP) studied the population of lions in Zambia. In 2013, the ZCP monitored 13 prides
and 13 coalitions, comprised of 141 lions with 3 adjacent sites of20 lions each, totaling over 200
lions. In 2014, the ZCP monitored 15 prides and 13 coalitions, with a total of 166 individual lions .
In 2015, the ZCP's partial data indicated that 15 prides and IS coalitions of lions exist throughout
Zambia.

In acknowledging their need for more complete and current lion population data, DNPW has begun
working with partners on monitoring studies in the Luangwa and Kafue ecosystems. Surveys were
conducted in the later part of2016 (DNPW 2016). The Service has not seen the results, but will
request them for consideration in future enhancement determinations. In addition, dependent on
funding availability, DNPW has identified that a survey would be conducted of the corridor

                                             Page 8 of21
                                                                                  Plfs.' Exhibit 16
        Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 10 of 22
between South Luangwa National Park and Lower Zambezi National Park and the GMAs
surrounding the eastern part of North Luangwa National Park.

A report by the Democratic staff of the House Committee on Natural Resources concludes that
Zambia lion populations may show signs of stabilizing or even recovery, but strict controls on
additional mortality are necessary to prevent further decline (Grijalva 2016).

Th,'eats:

Habitat Loss. Poplllation Growth, and Human·Lion Conflicts :

Lion populations throughout Africa have decreased in correlation with their habitat. Currently only
10 stable populations with more than 500 lions still ex.ist throughout the continent of Africa (Creel
et al. 2016). Africa has the fastest human population growth rate in the world, with projections
estimating a population tripling across 27 African states by 21 00, leading to a continental estimate
of 4 billion. Eight lion range states are estimated to have a five-fold increase in human population
by 2100 (Macdonald 2016), and Zambia has not steered clear of Africa's population and
development growth (DNPW 2016). Human population growth has increased in Mfuwc, the
gateway town to South Luangwa National Park, largely due to increased infrastructure development
and an increasing number of economic opportunities created through tourist lodges (DNPW 2016).
Habitat loss, population growth, human-lion conflicts, poverty, poaching, diseases, uncontrol1ed
hunting, and the importation of captive-bred lions into Zambia are al1 threats to the long-tenn
survival of lion populations in Zambia.

DNPW stated that human-lion conflicts are not uncommon in Zambia. From the years 2008
through 2015, a total of3271ivestock animals were recorded as being killed by lions; since 2002, at
least 70 lions were reported killed as a result of human lion conflicts (DNPW 2016). The number of
Zambian lions killed as a result of human-lion conflict is shown in the table below.



                                   Year                    Lions Killed
                                   2002                         2
                                   2003                         4
                                   2004                         1
                                   2005                         0
                                   2006                         5
                                   2007                         8
                                   2008                         2
                                   2009                         5
                                   2010                         3
                                   2011                         8
                                   2012                        5
                                   2013                        10
                                   2014                        14
                                   2015                        1
                                   2016                        2

                                            Page 9 of21




                                                                                   Plfs.' Exhibit 16
     Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 11 of 22




Poverty. Poac!ting. and Disease;

Prey base depletion is partly linked to habitat loss, but more importantly to poaching and bush meal
trade (Becker et at. 2013). Poaching oftions for the trade in bones and other body parts for
traditional medicine is an emerging threat within Africa (Macdonald 2016). Within Zambia,
another more widely occurring threat believed to be facilitated by high levels of poverty is poaching
of lions for bush meat (DNPW 2016). DNPW acknowledges that bush meat poaching occurs
widely in Zambia (DNPW 2016). They also acknowledge that the amount of illegal use of lion
parts in Zambia is currently unknown (ONPW 2016). However, DNPW has indicated it will
establish an investigation into the illegal trade and use of lion parts.

Zambia has addressed the need to monitor the health of their lions by creating the Infmstructure
Development Unit (IOU). The IOU subsequently established a veterinary unit of DNPW whose
responsibility is to regularly sample hon specimens for diseases. This unit also assists law
enforcement officers in the treatment of injured lions due to illegal activities such as snaring
(DNPW 2016).

Trophy HU1!ling:

Oi Minn el al. (2016) estimated that 37.8% of Zambia is covered by terrestrial protected areas, with
21.3% in Open Game Ranches. According to a 2012 article, lion hunting in Africa genemtes 5-
17% of gross trophy hunting income on national levels, with the proportional significance highest in
Mozambique, Tanzania, and Zambia (Lindsey el oj. 2012). A more recent paper published by
Macdonald. however, asserted that Zambia generated very little revenue from trophy hunting
(Macdonald 2016). It should be noted, however, that Macdonald based the paper on data obtained
in the years before 20 l6 (the moratorium was between 2013 and 2015), and the fonnation of
DNPW and newer regulations were not implemented until after Zambia imposed a moratorium on
lion hunting for the years 2013 through 2015. According to DNPW, Zambia's total hunting revenue
(all hunting, not just lions) accounted for 32% of the revenue that ZA WA (now DNPW) received
during the years 2010 through 2012 (DNPW 2016). They also affirm that the average revenue
generated for hunting in Zambia was reduced to 4% during the lion hunting moratorium in 2013 and
2014 (DNPW 2016).

[UCN has only ex.amined the lion population in Luangwa, Zambia. Their findings indicate that
trophy hunting in Luangwa contributed to a decline in the lion population by 28% between 1993
and 2014 (Macdonald 2016). However, this assessment was done prior to Zambia's 2013-2015
hunting ban and therefore. it will need to be re-assessed now that Zambia's lion hunting ban has
been lifted and new regulations have been implemented.

Importation orCaptive-bred lions:

Captive-bred lions from South Africa and Zimbabwe are being imported into Zambia for lion walks
(DNPW 2016). ONPW believes that the importation of captive-bred lions is a result of a growing
photo-tourism market in the Livingstone area of southem Zambia (DNPW 2016). Since 2008, a
total of 54 captive-bred lions have been imported into Zambia, but the Zambian government has
imposed a condition that the captive-bred lions will not be introduced inlo the wild (DNPW 2016).

                                           Page 10 of21
                                                                                 Plfs.' Exhibit 16
        Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 12 of 22
In order to ensure that Zambia's captive.bred lions do not negatively impact their wild lion
populations, Zambia is currently working on the preparation of a statutory instrument that will
regulate the importation and captive uses oflions. Other than for temporary veterinary purposes,
the holding of, breeding, and commercial use (i.e. walking and petting) of captive·bred lions will be
banned (DNPW 2016). Lions that are currently held in captivity will be required to be castrated or
spayed, and eventually all commercial uses of captive·held lions will be phased out (DNPW 2016).
DNPW states that "particular care will be taken to avoid the dumping of captive-held cats into wild
areas for any reason, especially for hunting or 'release' as means for the owners to avoid the
penalties or costs associated with the authorized disposition of their animals (DNPW 2016)."

PartnerslNon-governmental Organizations rNGOs):

DNPW has partnered with several NGOs in an effort to obtain lion population survey data and to
conduct other lion-related research studies. The Zambia Lion Project (ZLP) has conducted research
on the presence/absence or lion surveys throughout Zambia (DNPW 2016). They have also assisted
with DNA collection studies. The Zambia Carnivore programme (ZCP) has been documenting
population trends and demographic vital rates oftions in the key areas of South Luangwa National
Park, Kafue National Park, and Liuwa Plain National Park. Through their research efforts, the ZCP
has also contributed to aerial support that has assisted DNPW with enforcement actions.

Although their research focus has been on elephants, the Frankfurt Zoological Society has been
active in North Luangwa ecosystem for over 20 years. Conservation South luangwa (ClS) has
been active in South luangwa National Park and surrounding GMAs. Game Rangers International
has been active in the Kafue ecosystem since 2010. Conservation Lower Zambezi (ClZ) is also
active in the Lower Zambezi national park and surrounding GMAs.

Supplemental revenue sources are also gained with the support of several NGOs. NGOs can
provide functions that include anti-poaching units and/or aerial support. One such example is the
Frankfurt Zoological Society (FZS), which has been active in North Luangwa National Park for
over 20 years, FZS established a partnership with DNPW in order to help preserve black rhino and
elephant populations through the establishment of The North Luangwa Conservation Programme
(NLCP).

Lion Management in Zambia

History ofUon trophy exports:

During 2008 - 2012, DNPW authorized the export of2891ion trophies (50, 40,89,37, and 73
respectfully). During 2013 - 2015, the Zambian government established a lion hunting moratorium
(some trophies apparently taken before the moratorium were exported during this time, however).
The moratorium was established to allow time to restructure Zambia's governance of lions and to
allow a period of time for lion recovery (DNPW 2016). Data comparing the lion population status
before and after the moratorium are currently unavailable; hence, the success of the moratorium
cannot be fully assessed.

Lion Hunting and Concessions:

Zambia lion hunting occurs in Game Management Areas (GMAs) and Open Game Ra'iches
(OGRs). OGRs are unfenced private lands reserved for the wildlife conservation management of an

                                            Page 11 of21




                                                                                   Plfs.' Exhibit 16
     Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 13 of 22



individual or local community. They are buffered by GMAs. DNPW issues annual non-resident
hunting quotas to the OGRs in exchange for managing the wildlife; although all animals remain the
property ofthe State (DNPW 20\6).

All 20 of Zambia's national parks are surrounded by GMAs. but currently. lion hunting only occurs
within hunting blocks located in the GMAs that surround the National parks in the Luangwa, Kafue,
and Lower Zambezi ecosystems. GMAs are primarily designated for safari (tourist) and resident
hunting, but some GMAs also include photogruphic tourism. All GMAs allow settlement. There are
36 GMAs in Zambia covering 177,404 km' (DNPW 2016). Most, but not all, GMAs have General
Management PIons outlining basic management practices. Community-Based Natural Resource
Management (CBNRM) is implemented within GMAs through Community Resource Boards
(CRBs) (DNPW 2016). The CRBs focus on the economic and social well-being of local
communities. There are currently 7S registered CRBs within Zambia that employ approximately
750 community scouts and 79 support staff.

DNPW, in consultation with the local community. is mandated to grant hunting concessions within
specific hunting blocks within GMAs. Hunting concessions must be registered in Zambia, have a
tourism enterprise license, have a valid tax clearance certificate. provide proof that the company is
not bankrupt. and they must meet any additional conditions set by an evaluation committee (DNPW
2016). Leases arc stated to range from 7 - 15 years, with the length of lease time dependent on the
abundance of species classified within the individual hunting block (DNPW 20(6). Prime hunting
blocks have greater species abundance and are generally awarded shorter lease agreements in
comparison to secondary hunting blocks. Secondary hunting blocks are generally given longer
lease periods in an effort to provide incentives for the concessionaire to invest greater resources.
allowing wildlife popUlations to increase before offering hunting (DNPW 2016).

Hunting block concessions are awarded through n bid process in accordance with the Zambia Public
Procurement Act No 12 of2008. Bids are taken from companies through a "two envelop system."
The bids consist of a technical proposal and a financial proposal being placed in separate clearly
marked envelopes. The technical bid is required to be evaluated by criteria outlined in Zambia's
Wildlife Act before the envelope containing the financi al bid is opened. Financial envelopes will
only be opened for bidders that meet a specific technical expertise (e_g .• a score of over 80 on the
established criteria). The lease is awarded to the bidder that qualified with a minimum technical
rating of80 and whom submitted the highest financial bid (DNPW 2016).

Successful bidders must address statutory obligations to communities and provide enforcement
contributions when developing Concessionary Agreements. Concessionary Agreement s are
developed through a partnership between the communities. safari operators, professional hunters,
and DNPW. As such. a hunting concession agreement is not valid without the signature of the
Chief(s) or CRB associated with the hunting block (DNPW 2016). Concessionaires ore required to
use collected fees to support resource protection by providing community scouts, vehicles. fuel.
patrols, and equipment. They must provide infrastructure development to local communities and
also offer resource monitoring and fire management. Some concessionaires further benefit
community development by supporting the employment of teachers and nurses, purchasing
ambulances, building classrooms and clinics, and providing houses for teachers and health
personnel. Moreover, they are mandated to provide 50% of the meat from hunted animals to the
local community. Concessionaires are evaluated annually and those that do not comply with their


                                            Page 12 of21
                                                                                 Plfs.' Exhibit 16
       Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 14 of 22
obligations can have their concession terminated before the end of the agreement's tenn (DNPW
2016).

Hunting Qllotas:

From 2005 - 2012, Zambia had quo'as ,ha"o'aled 683 lion in 21 GMAs and 5 OGRs, wi,h 'he
highest annual quota set at 117 lions and the lowest at 55 lions (DNPW 2016). The quotas were
generally based on the previous year's lion quotas and, in some cases, the quotas were a fixed part
of a concession agreement (DNPW 2016). However, DNPW did not completely identify the basis
for these quotas or how they were distributed. Currently, quotas are based primarily 00 lion
populations detennined through aerial surveys (DNPW 2016). However, infonnation obtained from
ground counts, patrol sightings, local and expert opinion, and hunting monitoring is also used.
CRBs use the infonnation they have collected to detennine what the GMA quota should be. Their
proposal is submitted to DNPW for approval. Once a proposal is received, DNPW accepts
feedback from field staff and safari hunting outfitters, as wen as the hunting guidelines (below),
before the quotas are approved by the Wildlife Conservation and Management Unit and distributed
by their licensing Unit. The quotas are then distributed to the CRBs and hunting companies.
DNPW is required to share the approved quotas with other government agencies, including the
Auditors General Office and Anti·Corruption Commission. For 2016, Zambia established a quota
of one lion per hunting concession, for a total quota of24 lions (2 hunted on OGRs and 22 hunted in
GMAs). Quotas arc set for individual hunting blocks within the GMAs.

Hllnting Guidelines:

The Zambia's Conservation Strategy and Action Plan for the African lion was developed in 2010
                                                                            '0
and designed wi,h a I O-year plan (DNPW 2016). The purpose of the plan is gain stakeholder
participation while using adaptive management practices when addressing concerns regarding
scientific management, habitat protection, and human·lion conflicts. Based on the principles of the
Action Plan, following the three-year moratorium, in 2016, DNPW consulted independent lion
experts and held a workshop that resulted in the creation ofhuntiog b'Uidelines (DNPW 2016). The
guidelines are considered part of an adaptive process to manage lion hunting in Zambia. DNPW is
in the process oftransfonning the guidelines into a statutory law that will include provisions for
monitoring lion hunting through an age-based system (DNPW 2016). The lion hunting guidelines
include, but are not limited to, the following recommendations:

           1. No hunting of female lions.
           2. No hunting of any lion born or held in captivity.
           3. No use of pre·recorded sounds in lion hunting.
           4. No lion hunting on fenced game ranches.
           5. Lions should only be hunted in Prime and Secondary areas and Open Game Ranches
              known to be rich in lion and prey.
           6. Establishment of a place for trophy measurements of hunted lions for exports should
              be established.
           7. DNPW shall establish a lion aging evaluation committee that will include
              representatives from the Professional Hunters Association, the Safari Operator
              Association, the Wildlife Producers Association, and officers from DNPW that are
              nominated by the director. Prior to issuing CITES pennits, the committee shall meet
              once a year to establish the age of hunted lions.

                                           Page 13 of21




                                                                                  Plfs.' Exhibit 16
     Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 15 of 22




DNPW has established age-based categories that divide lion hunting into four age-based categories:
Category 1 consists or male lions between five and six years old and above; Category 2 consists of
male lions older than four years old, but younger than five years old; Category 3 consists of male
lions that are younger than four years old; and Category 4 consists of male lions seven years old or
older. DNPW has determined that only male lions that are five years and older should be hunted.
However, DNPW may authorize the export of Category 2 male lions so as not to penalize the
hunter. Lions that Me less than four years old will be confiscated and may not be exported. In
cases where lions under five years old are taken, however, the professional hunter and the safari
outfitter may be penalized (Becker 2017 per. comm.).

Wildlife officers must also accompany hunters on all hunts (DNPW 2016). The officer is
responsible for recording hunt activities on specified fonus such as the Safari Hunting Monitoring
fonn and Trophy Measurement fonn. The officer endorses licenses to ensure that they are not used
more than once and the officer also ensures that all harvested trophies are registered (DNPW 2016).

Hunting-generated Revenue:

DNPW receives revenue by charging GMA fees per lion hunt. They also receive funds from annual
professional hunter fees, certificate of valuation of trophies fees, certificate of ownership oftrophies
fees. pennit fees, handling fees. and CITES security stamp fees. Hunting license fees in Zambia are
statutory. The foreign hunter looking to take a lion must pay the fee directly to the outfiHcr, with
the minimum amount currently set at $4.200. DNPW collects these fees from the outfitterl
concession and does not deal with the fore ign hunter directly. Therefore, the outfitter may choose
to charge the foreign hunter any amount greater than $4,200. The revenue generated from license
fees (also referred to as Animal fees by DNPW) is mandated to be shared with CRBs under the
Zambia Wildlife Act No. 14 of2015. The fees nre shared with CRBs and DNPW as follows :
   License tees (animal kes):
   • 5% of funds go to the CRB chiefileader.
   • 45 % of funds go to eRB community funds.
           o According to Zambia's "Guideline on the use of Community funds accrued from
               wildlife management", 45% of these community funds should go to wildlife
               protections and patrols. 35% should go to community projects such as constructing
               clinics, roads, schools, and well s, and 200!. or the funds should go towards CRB
               administration costs.
   • 50% of funds go to DNPW (mandated under the Zambia Wildlife Act No. 12 of 1998 and
       continued in the Wild1ife Act) in the fonn of conservation funds, including, but are not
       limited to: scout/wildlife officer salaries, resource protection, consultancy and legal fees.
       animal surveys, staff training, administrative and operational expenses, repair and
       maintenances, and other conservation expenses.

According to Zambia's hunting guidelines, hunts involving lions are required to be a minimum of 16
days (DNPW 2016). A daily conservation fee of $150 per hunter and $100 per observer is collected
for monitoring purposes (DNPW 20l6). These daily hunt fees typically cover combined hunt
packages that include hunting lion, along with other species such as hippos and impalas. The fees
are allocated by percentages to CRBs and DNPW as follows:


                                             Page 14 of21
                                                                                   Plfs.' Exhibit 16
       Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 16 of 22
   Daily tees (Concession fees) :
   •   5% of funds go to the CRB chief/leader.
   •   15% of funds go to eRB community funds.
            o Based on recommended guidelines, 45% of these commWlity funds go to wildlife
               protections and patrols, 35% goes to community projects such as constructing
               clinics, roads, schools, and wells, and 20% of the funds go to CRB administration
               costs.
   •   80010 of funds go to DNPW in the fonn of conservation funds, including, but are not limited
       to: scout/wildlife officer salaries, resource protection, consultancy and legal fees, animal
       surveys, staff training, administrative and operational expenses, repair and maintenances,
       and other conservation expenses.

Hunting fees for all species accounted for 32% of revenues that DNPW received during 2010-
2012. However, that amount was reduced to about 4% during the 2013 and 2014 moratorium
(DNPW 2016). Safari hunting also creates other revenue for Zambia, through activities such as
tipping, eating in restaurants, staying at lodges, purchasing souvenirs, and paying for taxidenny.


Evaluation:

As stated earlier, the Service will evaluate any application in accordance with our threatened
species pennitting regulations at 50 CFR 17.32 and issuance criteria for endangered species
pennits (50 CFR 17.32(a)(2». In evaluating each of these criteria on the basis of infonnation
available to the Service, we have been able to determine that this import of the wild lion trophy
would qualify for the issuance of the required import pennit.

17.32(a)(2)(i): Whether the purpose for which the pennit is required is adequate to justify
removing from tbe wild or otherwise changing the status of the wildlife sought to be covered by
the pennit:

In evaluating this criterion, the Service assesses whether the hunting program established for lions
has demonstrated the ability to contribute toward positive conservation outcomes that mitigate or
improve the status oflions throughout their range within Zambia, while addressing the main threats
of habitat loss, human-lion-livestock conflict, and prey depletion.

The IUCN's 2012 Guiding principles on trophy hunting support the concept that hunting can
provide a conservation benefit if it is part of a governance system thai provides both implementation
and enforcement at a level that adequately supports conservation. The Service also believes that
conservation hunting can assist the wild lion populations if managed well. Lion hunting, ifmanaged
properly, could meet the Service's enhancement criteria under the Act. There must be adequate
infonnation and data clearly showing that removing lions from the wild for trophy hunting will be
done at a level and with sufficient oversight such that it improves the current status oflions in the
wild (50 CFR 17.32).

Zambia has demonstrated their desire to maintain the long-tenn conservation oflheir lion
population with their 2013-2015 moratorium on lion hunting. When the Zambian government
realized that population numbers were declining to an unstainabLe level, they applied the


                                            Page 15 of21



                                                                                    Plfs.' Exhibit 16
     Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 17 of 22



moratorium for 3 years, until they detennined that their lion population increased enough to tolerate
limited omakes (DNPW 2016).
As mentioned in the sections above, the Zambian govenunent has clarified that they have
established block quotas by surveying lion populations through a combination of aerial surveys and
infonnation obtained from ground counts, patrol sightings, local and expert opinion, and hunting
monitoring. Because surveys nrc continually being carried out on the current population of lions in
Zambia, future findings will consider updated population data. Therefore, the Service will need to
continue to monitor the effectiveness of new lion surveys that contribute to detennining the
population status oflions in correlation with hunting block quotas.
The difference in male turnover between hunting/non-hunting periods is apparent from cub survival
rates. Macdonald (2016) reports that in the absence of hunting, 80% of cubs survived to one year of
age, during the trophy hunting period, 66% of cubs sUIvivcd to one year of age. The principle
behind restricting trophies to older males is that their tenure in the pride should have been long
enough to raise at least one generation of cubs to adulthood. However, lion experts have come to
varying conclusions regarding the minimum age recommended for sustainable lion hunting. Creel
ct af. (2016), not only state that the minimum hunting age should be 7-8 years old, but they also
conclude that age-restricted harvesting is not sufficient to yield sustainability by itself. However,
other experts believe that the sustainable age of lions is five years and older, provided that proper
identification/aging can occur before the animal is harvested. Nonetheless, lion experts are in
consensus that hunting lions younger than five years old may not he sustainable. Zambia's
recommended hunting guidelines are in line with the minimum age offive-year-old lions, but the
Service is concerned that allowing for the export of lions under this age (Zambia allows export of
four-year~old lions, but not Jess than four years old) may not be sustainable. Zambia will need to
closely monitor the number of exports oC"under age" trophies to determine if there are sufficient
disincentives to discourage taking such animals.
The Zambian government has done a good job of identifying how resources from hunting-generated
revenue would be shared with communities. The local communities receive funds from concessions
and license (animal) hunting fees. As outlined in the license fee distribution above, 35% of the
funds allocated to CRBs help support community projects such as constructing clinics, roads,
schools, and wells, thereby providing incentives for the local community to ensure the long-tenn
conservation of the lions. In addition, 45% of the eRB license fees go to wildlife management,
including resource protection and patrols.
Zambia's human population growth has contributed to conflicts within the GMAs. As clarified
above, DNPW contributes 50% of the license fees (animal fees) and 20010 of the Concession fees to
local communities. These financial benefits received from living in a GMA have provided
incentives for newcomers to illegally squat in the GMAs looking to capitalize on the financial
benefits. Consequently, the illegal squatting has caused enough conflict with local people to trigger
action to be taken by the Zambian government. In August of201 S, over 2,000 squatter households
within the Mumbwa GMA were evicted so that the registered local communities could receive the
full benefits of living within a conservation area (DNPW 2016). The long-term impacts of the
eviction will need to be considered in future findings, as the infonnation becomes available.

Therefore, based on the infonnation available to the Service and considering that the lion to be
imported was harvested in compliance with Zambian laws and regulations, we conclude that the


                                            Page 16 of II
                                                                                 Plfs.' Exhibit 16
        Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 18 of 22
purpose for which a pennit is being requested is adequate to justify removing the sport-hunted
trophy lion from the wild or otherwise changing its status.


17.32(a)(2)(ii): The probable direct and indirect effect that issuing the pennit would have on the
wild populations of the wildlife sought to be covered by the pennit:

As described under Current Lion Status in Zambia above, Zambia has taken great strides to address
the major threats facing lions through their hunting program and updated regulations. In 2010,
Zambia developed a ten-year Conservation Strategy and Action Plan for the African lion. Since the
establishment of the Action Plan, the Zambian government has cooperated with partners to
implement the strategy (DNPW 2016). Monitoring, local community benefits, human lion-conflict,
and land use planning are only some oftbe benefits of the Action Plan (DNPW 2016). The
development of the Community-Based Natural Resource Management Unit has helped facilitate
Zambia's economic and social well-being by providing technical support to CRBs, training of
village scouts and eRB members, and monitoring the use of funds disbursed 10 the CRBs. An
investigative unit also carries out investigations related to wildlife crimes. Furthennore, the
President of the Republic of Zambia has also directcd the Defcnse san security wings in the country
to join in the fight against poaching.

Taking into account that the ofT-take of wild lions is currently being monitored by the Zambian
government, that the government of Zambia is implementing an age-based harvest strategy and a
precautionary quota, and that the government of Zambia's management of lions provides
community benefits, Mr. Waibel's hunting and subsequent import of this lion provides an indirect
benefit to wild populaitons by helping to support the reserves where lions are found. Therefore,
based on the information available to the Service, the probable direct and indirect effect that issuing
an import pennit for this legally hunted lion would have on the species would be positive.

17.32(a)(2)(iii): Whether the pennit. if issued. would in any way. directly or indirectly. conflict
with any known program intended to enhance the survival probabilities of the population from
which the wildlife sought to be covered by the pennit was or would be removed:

We are not aware of any programs intending to enhance the survival of lions in Zambia that would
conflict with Zambia's management plan. However, we are aware of the Zambian Carnivore
Programme (ZCP), which is a non-profit Zambian registered trust that is dedicated to
conserving large carnivore species and the ecosystems they reside in. The program
works to build capacity within local Zambian organizations and government bodies for
the sustainable conservation of large carnivores and herbivores, their ecological
functions, and their habitats. Therefore, based on the infonnation available to the Service, the
issuance of an import pennit for this legally hunted wild lion would not conflict with any known
conservation program for the species.

17,32(a)(2)(iv): Whether the purnose for which the permit is required would be likely to reduce
the threat of extinction facing the species of wildlife sought to be covered by the pennit:

In evaluating this criterion, the Service assesses whether the hunting program established for lions
is subject to a governance structure that clearly allocates management responsibilities and supports
regulatory pathways in support of positive conservation outcomes. Zambia's lion management
                                             Page 17 of21



                                                                                      Plfs.' Exhibit 16
      Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 19 of 22



program is based on a precautionary quota, an age-based harvest with monitoring of ofT-takes, and
direct community benefits (DNPW 2016).

Currently, per Zambia's approved budget, DNPW retains all revenue from sport hunting. 50% of
animal fees and 80% of concession fees are allotted to DNPW as conservation funds. This funding
source is vital to lion conservation because it supports on-the-ground conservation, protected area
management, and enforcement efforts. Additionally, 45% of animal fees and 15% of concession
fees go to communities where the hunts take place. As long as communities continue to benefit
from the sport hunting of lions through job opportunities, funded community projects, and sharing
of meat derived from hunting, they may have the incentive to protect it.

Given thatlioo management in Zambia allows limited, controlled off-take oflions in a manner that
mimics natuml processes and provides community benefits, me legal hunt undertook by Me.
Waibel wilt contribute 10 reducing the thrcat of extinction oftions in Zambia. The utilization of
hunters, such as Mr. Waibel, in managing the lion populations in GMAs and OGRs is an important
element of the success oflion management in Zambia.

Therefore, based on the infonnation available to the Service, the purposes for which this import
pennit would be issued would likely reduce the threat of extinction facing lions in Zambia.

I 7.32(a)(2)(v): The opinions or views of scientists Qr other persons or organizations having
expertise concerning the wildljfe or other matters gcnnane to the application:

As with any discussion of hunting, there are numerous opinions on the impact that hunting has on a
species. From reviewing comments made during the listing process for lions, as well as
infonnation obtained through personal conversations and literature, there is general agreement that
hunting, done properly and well managed, would not have an adverse effect on lion populations.
Mimicking natural processes within the management program, such as maintaining pride hierarchy
for as long as possible by leaving the alpha male in place, will better ensure the long-tenn survival
of the species. Numerous researchers have stated that, while they may not support hunting in
general, they see that benefits can be obtained through a science-based hunting program for lions.
There have been a large number of comments from some NGOs and the public opposing hunting
any lions, but particularly captive-bred lions. This opposition, however, is primarily based on thc
perceived ethics of hunting. While these comments are an indication of concerns from some
members of the public over hunting, they are not gennane to our review process.

Therefore, based on the infonnation available to the Service, there is general support from scientists
and other persons or organizations having expertise concerning lions that the legat well managed,
science-based harvest of lions, and the subsequent import of these trophies, would not have an
adverse effect on the species, but would further etTorts to conserve the species in the wild into the
future.

17.32(a)(2)(vi): Whether the expertise. facilities. or other resources available to the applicant
appear adequate to successfully accomplish the objectives stated in the application:

Examining whether adequate resources exist, the Service relied primarily on information provided
by Zambia (DNPW 2016). The long-tenn survival oflions in Zambia, is directly tied to the
economic and ecological success of the country. When ZA WA became a semi-autonomous agency,

                                             Page 18 of21
                                                                                    Plfs.' Exhibit 16
       Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 20 of 22
they struggled with funding to provide for adequate staffing and fulfillment oflion conservation
objectives. However, after transforming back to a government agency, DNPW (fonnerly ZAWA)
has been able to ensure that staff are adequately resourced and paid by Zambia's government, while
retaining funding generated from sport hunting, as per the approved budget for the country. This
ability to deliver on conservation objectives is improved with funding provided by U.S. sport
hunters such as Mr. Waibel.

Therefore, based on the information available to the Service, the applicant undertook a legal.
authorized hunt , abiding by mnnngement practices in accordance with the government of Zambia's
laws and regulations, having the expertise, facilities, and other resources available to him to
successfully accomplish the objective stated in the application.


Conclusion

Given the current status of lions within Zambia and the level of management and oversight provided
to lions, it appears that the harvest and import of this lion as a sport-hunted trophy meet the
purposes of the Act. Zambia's ongoing adaptive management and limited off-take of lions is
important to the survival oflions in Zambia.

Therefore, with the infonnation currently available to the Service and in accordance with the
issuance criteria laid out above, the Service is able to make a determination that the import of this
wild lion will enhancc the propagation or survival of the species. Therefore, the Service is able to
authorize the import of one male wild lion trophy taken in Zambia, to Kerrigan. Waibel.




Darca;g: 'Siologist                                   !.Qc~)~~i ~ lR ls/l1:
Branch of Penn its                                    Branch of Pennits
Division ofMnnagement Authority                       Division of Management Authority




                                            Page 19 of21




                                                                                    Plfs.' Exhibit 16
        Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 21 of 22
REFERENCES:

Creel S, M'soka J, Droge E, Rosenblatt E, Becker M, Matandiko W, and Simpamba T. May 2016.
Assessing the sustainability of African lion trophy hunting, with recommendations for poJicy, doi:
10.1 002/eap.13 77.

Dickman A, Johnson Pl, Kesteren FV, and Macdonald DW. 2015. The moral basis for
conservation: how is it affccted by culture? Frontiers in Ecology and the Environment, 13: 325- 331.
doi:10.1890/140056

Di Minn, E, Leader-Williams, N, and Brandshaw C lA. 2016. Banning Trophy Hunting will
Exacerbate Biodiversity Loss. Trends in Ecology & Evolution, February 2016, Vol. 31, No.2.

Grijalva RM, Natural Resources Committee Democrats. June 2016. Missing the Mark: African
trophy hunting fails to show consistent conservation benefits, a report by the Democratic staff of the
House Committee on Natural Resources.

IUCN Species Survival Commission, 2012. Guiding Principles on Trophy Hunting as a Tool for
Creating Conservation Incentives, Ver. 1.0. IUCN sse 2012.

IUCN, April 2016. Infonning decisions on trophy hunting; A Briefing Paper for European Union
Decision-makers regarding potential plans for restriction of imports of hunting trophies, Briefing
Paper I Trophy Hunting and Briefing Paper / Trophy Hunting I AJUlex - Case Studies.

Lindsey PA, Balme GA, Booth VR, and Midlane N. 2012. The Significance of African Lions for
the Financial Viability of Trophy Hunting and the Maintenance of Wild Land, PLOS One
http://dx.doi.orglI0.1371/joumal.pone.0029332.

Loveridge AI, Searle AW, Murindagomo F, and Macdonald DW. 2007. The impact of sport-
hunting on the population dynamics of an African lion population in a protected area. Biological
Conservation, Volume 134, Issue 4, February 2007, Pages 548-558.

Macdonald D. November 2016. Report on Hon conservation with particular respect to the issue of
trophy hunting, University of Oxford, Conservation Research Unit.

Packer C. 2015. Lions in the Balance: Man· Eaters, Manes and Men with Guns. Chicago
University Press.

Miller I RB, Balme G, LindseyPA, Loveridge AI, Becker MS, Begg C, Brink H, Dolrenry S,
Hgirunt JE, Jansson I, Macdonald OW, Mandisodza-Chikerema RL, Cotterill AD, Packer C,
Rosengren D, Stratford K, Trinkel M, White PA, Winterbach C, Winterbach H EK, and Funston PI.
2016. Aging traits and sustainable trophy hunting of African lions, Biological Conservation 201
(2016) p. 160-168.

Simasiku P, Simwanza HI, Tembo G, Bandyopadhyay S, and Pavy J-M. June 2008. The impact of
Wildlife Management Policies on Communities and Conservation in Game Management Areas in
Zambia; Message to Policy Makers, Natural Resources Consultative Forum.

                                            Page 20 of21




                                                                                    Plfs.' Exhibit 16
     Case 1:17-cv-02504-RCL Document 48-17 Filed 10/12/18 Page 22 of 22




USFWS (2015). Finnl ESA listing rule for Pall/hera leo leo and P. I. melanocltaila. 80 Fed. Reg.
79999.

Zambia Depanment of National Parks and Wildlife (DNPW). May, 5th, 2016. Enhancement and
Non-Detriment Finding for African Lion spon Hunting in Zambia Completed by the DepaJ1ment of
National P Parks and Wildlife (DNPW).




                                           Page 21 of21
                                                                               Plfs.' Exhibit 16
